981 So.2d 153 (2008)
DUFRENE CHIROPRACTIC
v.
WALGREEN LOUISIANA CO., INC.
No. 08-47.
Court of Appeal of Louisiana, Third Circuit.
April 9, 2008.
Errol King, Layna Cook, Baton Rouge, LA, for Third Party Defendant-Relator, American Lifecare, Inc.
Nicole F. Gould, Baton Rouge, LA, for Third Party Defendants-Relators, Concentra Integrated Services, Inc., Focus Healthcare Management, Inc.
M. Dwayne Johnson, Charles S. McCowan, Jr., Todd Alexander Rossi, Jennifer Jones Thomas, Baton Rouge, LA, for Third Party Defendants-Relators, Focus Healthcare Management, Inc.
David Hoskins, Lake Charles, LA, for Third Party Defendants-Relators, Concentra Integrated Services, Inc., Focus Healthcare Management, Inc.
Bray Williams, Natchitoches, LA, for Plaintiff-Respondent, Dufrene Chiropractic Clinic.
Denis Paul Juge, John Quaglino, Metairie, LA, for Defendant-Third Party Plaintiff-Respondent, Walgreen Louisiana Co.
Edward F. Strauss, Baton Rouge, LA, for Defendants-Third Party Plaintiffs-Respondents, Family Dollar Stores, Inc. and Ace American Insurance Co.
Court composed of MARC T. AMY, J. DAVID PAINTER, and JAMES T. GENOVESE, Judges.
PAINTER, Judge.
For the reasons set forth in the companion case hereto, Broussard Physical Therapy v. Family Dollar Stores, Inc., 08-3 (La.App. 3 Cir.4/9/08), 981 So.2d. 145, 2008 WL 961913, the judgment of the Office of Workers' Compensation is affirmed. *154 Costs of this application are assessed to the Relator.
AFFIRMED.